Citation Nr: 1021631	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  06-35 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile 
dysfunction.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1960 to 
August 1981.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Manila, the Republic of 
the Philippines, Regional Office (RO), which inter alia 
granted service connection for erectile dysfunction, and 
assigned a noncompensable rating; and denied entitlement to a 
TDIU.  The Veteran disagreed with such decisions and 
subsequently perfected an appeal.   

In January 2009, the Board remanded this claim to the RO for 
additional development, including a VA examination to 
determine the severity and extent of the Veteran's service-
connected erectile disfunction disability.  That development 
was completed and the case was returned to the Board for 
appellate review.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's penile deformity is manifested by loss of 
erectile power (or erectile dysfunction) without any clinical 
evidence of penile deformity.  Furthermore, an award of 
special monthly compensation for the loss of use of a 
creative organ as specified by statute is already in effect.




CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile 
dysfunction are not met for any period of time covered by 
this appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.14, 4.31, 4.115b, Diagnostic Code 7522 
(2009).   


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran's increased rating claim arises from his 
disagreement with the assignment of an initial noncompensable 
rating for his erectile dysfunction disability following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Therefore, no further notice is needed under VCAA 
for the Veteran's initial rating claim, and therefore 
appellate review may proceed without prejudice.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Quartuccio v. Principi, 16 Vet. App. 183; see also 38 
C.F.R. § 20.1102 (2009). 

Relevant to the duty to assist, all identified VA and private 
treatment records have been obtained and considered.  The 
Veteran has not identified any additional, outstanding 
records necessary to decide his pending appeal that have not 
been requested or obtained.  Furthermore, he was provided 
with VA examinations in December 2005 and August 2009 
regarding his erectile dysfunction disability.  The Veteran 
has not argued that the examinations are inadequate for 
rating purposes or that his erectile dysfunction disability 
has worsened since his last examination. 

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

Merits of the Increased Rating Claim 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Further, the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a rating which accurately reflects all 
elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

Because the appeal ensues from the Veteran's disagreement 
with the rating assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must be considered.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as 
to which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  38 
C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  
Id. 

Additionally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

In every instance where the rating schedule does not provide 
a zero percent (non-compensable) evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned where the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31.  

In this case, the Veteran contends that he should receive a 
compensable rating for his service-connected erectile 
dysfunction disability.  The Veteran in rated under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7522, for his service-connected 
erectile dysfunction.  See December 2005 Rating Decision. 

Pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7522, a 20 
percent rating is warranted for deformity of the penis with 
loss of erectile power.  There is no other alternative 
criterion which warrants assignment of a 20 percent rating, 
and a 20 percent rating is the maximum schedular rating 
provided under this code provision.  A footnote to Diagnostic 
Code 7522 also indicates that review for entitlement to 
special monthly compensation under § 3.350 of this chapter 
should be taken.  

The Board notes that such review was taken, and the Veteran 
was awarded special monthly compensation for loss of use of 
creative organ, effective November 6, 2005, pursuant to 
38 C.F.R. § 3.350.  See December 2005 Rating Decision 
(granting special monthly compensation for loss of use of 
creative organ, effective December 1, 2005); September 2006 
Rating Decision (granting an earlier effective date for the 
grant of special monthly compensation for loss of use of 
creative organ to November 6, 2005).

Evidence relevant to the Veteran's increased rating claim for 
erectile dysfunction includes a November 2005 Private 
Treatment Report from Dr. A.C. at Health Options Medical and 
Diagnostic Clinic, which includes the Veteran's complaints of 
"inability to achieve an erection."   Physical examination 
of the penis revealed no deformity.  The Veteran was assessed 
with erectile dysfunction.  See November 2005 Private 
Treatment Report, Health Options Medical and Diagnostic 
Clinic (Dr. A.C.).  

A December 2005 VA Diabetes Mellitus Examination Report 
includes an assessment of frequent erectile dysfunction most 
likely caused by diabetic neuropathy.  No physical 
examination of the penis was conducted.  

An August 2009 VA Genitourinary Examination Report reveals 
complaints of loss of erectile power, a normal penis 
examination with no deformity, and an assessment of erectile 
dysfunction.  The examiner noted that there were no 
significant effects of the erectile dysfunction disability on 
occupation or usual daily activities.  See August 2009 VA 
Genitourinary Examination Report.  

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an initial 
compensable rating for the service-connected erectile 
dysfunction disability for any period of time covered by this 
appeal.  Diagnostic Code 7522 makes clear that a compensable 
rating for impotence requires both loss of erectile power and 
a penis deformity.  Although there is evidence of record to 
show loss of erectile power in this case, there is no 
evidence of a penis deformity.  In fact, a private physician 
and a VA examiner specifically found the Veteran's penis to 
be without deformity at the time of the November 2005 and 
August 2009 examinations.  The Board is sympathetic to the 
Veteran's condition, but in the absence of any evidence of a 
penis deformity, the criteria for a compensable initial 
rating are not met.  Accordingly, the Veteran's claim is 
denied.  

The Board has also considered whether staged ratings, under 
Fenderson (12 Vet. App. 119) and Hart (21 Vet. App. 505), are 
warranted for the Veteran's service-connected disability on 
appeal; however, the Board finds that his symptomatology has 
been stable throughout the appeal period.  Therefore, 
assigning staged ratings is not warranted. 

The Board has also considered whether an extra-schedular 
disability rating is warranted.  An extra-schedular 
disability rating is assigned if the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that application of the regular 
schedular standards would be impracticable.  38 C.F.R. § 
3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  In 
this regard, the Court indicated that there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the Rating Schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected erectile 
dysfunction disability with the established criteria found in 
the Rating Schedule.  The Veteran's erectile dysfunction 
symptomatology is fully addressed by the rating criteria 
under which such disability is rated.  There are no 
additional symptoms of his erectile dysfunction disability 
that are not addressed by the Rating Schedule.  Therefore, 
the Board finds that rating criteria reasonably describes the 
Veteran's disability level and symptomatology for his 
service-connected disability.  As such, the Board finds that 
the Rating Schedule is adequate to evaluate the Veteran's 
disability picture.  Moreover, there is no evidence that the 
Veteran's disability interferes with his occupation or 
activities of daily living.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Therefore, the Board finds that there are no 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization.  
Further, the evidence fails to show that the disability 
picture created by the erectile dysfunction is exceptional or 
unusual.  Consequently, the Board concludes that referral of 
this case for consideration of an extra-schedular rating is 
not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of 
an increased rating claim when such claim is raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, the Veteran has a separate 
pending appeal for a TDIU claim, which the Board is herein 
remanding as discussed below.  As such, no further discussion 
of the merits of the Veteran's TDIU claim is necessary at 
this point.

In sum, the preponderance of the evidence is against the 
Veteran's increased initial rating claim.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  See Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an initial compensable rating for erectile 
dysfunction is denied.


REMAND

The Veteran also seeks entitlement to a TDIU.  He contends 
that he is unemployable due to his service-connected 
disabilities.  See "Veteran's Application for Increased 
Compensation Based on Unemployability," VA Form 21-8940, 
received September 2005.  Although the Board regrets the 
delay, review of the record reveals that further development 
is needed before deciding the merits of the claim.  

A total disability rating may be granted when a claimant is 
unable to secure or follow a substantially gainful occupation 
because of service-connected disabilities.  When a claimant 
claims unemployability but is less than totally disabled 
under the schedular criteria, a total rating may nevertheless 
be granted if service-connected disorders prevent him or her 
from securing and maintaining substantially gainful 
employment, provided that: if there is only one such 
disability, the disability is rated at 60 percent or more; 
and if there are two or more disabilities, at least one of 
them is rated at 40 percent or more and the combined rating 
is 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
Disabilities resulting from common etiology or a single 
accident; (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) Multiple injuries incurred in 
action; or (5) Multiple disabilities incurred as a prisoner 
of war.

If the evidence demonstrates that the Veteran is unemployable 
by reason of his service-connected disabilities, but fails to 
meet the percentage standards discussed above, the claim must 
be submitted to the Director of Compensation and Pension 
(C&P) Service for extraschedular consideration.  38 C.F.R. 
§ 4.16(b).

In this case, the Veteran is currently service-connected for 
hypertensive cardiovascular disease associated with diabetes 
mellitus with polyneuropathy, evaluated as 30 percent 
disabling; diabetes mellitus with polyneuropathy, evaluated 
as 20 percent disabling; hypertension with hypertensive 
retinopathy associated with diabetes mellitus with 
polyneuropathy, evaluated as 10 percent disabling; and 
erectile dysfunction associated with diabetes mellitus with 
polyneuropathy, evaluated as noncompensably disabling.  As 
his service-connected disabilities share a common etiology, 
namely the service-connected diabetes mellitus with 
polyneuropathy, such are considered one disability for TDIU 
purposes.  Therefore, combining the Veteran's disabilities 
under 38 C.F.R. § 4.25, he has a 50 percent evaluation for 
such combined disabilities.  As such, the percentage criteria 
under 38 C.F.R. § 4.16(a) have not been met.  Nevertheless, 
the Veteran can be granted TDIU if his service-connected 
disabilities prohibit him from sustaining gainful employment 
such that the claim should be submitted to the Director of 
C&P Service for extraschedular consideration.

The Board finds that a remand is necessary in order to obtain 
a VA examination and opinion regarding whether the Veteran's 
service-connected disabilities render him unemployable.  In 
this regard, the Board observes that the Veteran submitted  
statements that he was not employed (see Veteran's 
Application for Increased Compensation Based on 
Unemployability," VA Form 21-8940, received September 2005; 
December 2005 VA Heart Examination Report; December 2005 VA 
Diabetes Mellitus Examination Report; August 2009 VA 
Genitourinary Examination Report).  Although the December 
2005 VA examiners noted that the Veteran was not employed, 
they did not provide any opinions rendering whether the 
Veteran's service-connected disabilities render him 
unemployable.  Although the August 2009 examiner opined that 
there were no significant effects of the erectile dysfunction 
disability on the Veteran's occupation or usual daily 
activities, such opinion applied only to the Veteran's 
service-connected erectile dysfunction disability and not his 
other service-connected disabilities.  See August 2009 VA 
Genitourinary Examination Report.  The August 2009 examiner 
also opined that the Veteran's non-service-connected 
prostatic enlargement had significant effects on the 
Veteran's occupation.  Thus, the Board finds that a VA 
examination is needed in order to assess whether the 
Veteran's service-connected disabilities singularly or 
jointly render him unemployable.  See Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).

If, after examining the Veteran, the RO/AMC determines that 
the percentage criteria listed under 38 C.F.R. § 4.16(a) 
still have not been met, and that the Veteran is nevertheless 
prohibited from sustaining gainful employment due to his 
service-connected disabilities, the case should be forwarded 
to the Director, Compensation and Pension Service for 
extraschedular consideration.  See 38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to assess 
whether his service-connected 
disabilities (hypertensive 
cardiovascular disease, hypertension 
with hypertensive retinopathy, diabetes 
mellitus with polyneuropathy, and 
erectile dysfunction) singularly or 
jointly alone (absent any non-service-
connected disabilities) render him 
unemployable.  The claims file must be 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed. 

Based on a review of the claims file, 
the examiner should provide an opinion 
as to whether it is likely, unlikely, 
or at least as likely as not that 
Veteran's service-connected 
hypertensive cardiovascular disease, 
hypertension with hypertensive 
retinopathy, diabetes mellitus with 
polyneuropathy, and erectile 
dysfunction, singularly or jointly 
alone (absent any non-service-connected 
disabilities) render him unable to 
secure or follow a substantially 
gainful occupation.  In offering this 
opinion, the examiner should review the 
claims file, to include the December 
2005 VA Heart Examination Report, the 
December 2005 VA Diabetes Mellitus 
Examination Report, and the August 2009 
VA Genitourinary Examination Report.   

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's TDIU 
claim should be readjudicated.  If it is 
determined that the Veteran is 
unemployable by reason of his service-
connected disabilities, but still fails 
to meet the percentage standards listed 
above, the claim shall be submitted to 
the Director of C&P Service for 
extraschedular consideration.  See 
38 C.F.R. § 4.16(b).  If the claim 
remains denied, the Veteran should be 
issued a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


